FILE COPY




  BRIAN QUINN
   Chief Justice
                                 Court of Appeals                             VIVIAN LONG
                                                                                  Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                 MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                                Potter County Courts Building                 P. O. Box 9540
                                                                                79105-9540
                                 501 S. Fillmore, Suite 2-A
                                 Amarillo, Texas 79101-2449                   (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                       January 31, 2017

Isaac J. Adams                                 Peter Smythe
#0865209                                       PETER SMYTHE, P.C.
Tarrant County Jail                            777 Main Street, Suite 600
100 North Lamar                                Fort Worth, TX 76102
Fort Worth, TX 76196                           * DELIVERED VIA E-MAIL *

Debra Ann Windsor
Assistant Criminal District Attorney
401 West Belknap Street
Fort Worth, TX 76196-0201
* DELIVERED VIA E-MAIL *

RE:      Case Numbers: 07-16-00372-CR, 07-16-00373-CR, 07-16-00374-CR
         Trial Court Case Numbers: 1414530D, 1409243D, 1414529D

Style: Isaac J. Adams v. The State of Texas

Dear Mr. Adams and Counsel:

         The Court has this day entered the attached Order in the captioned causes.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

 xc:      Honorable Ruben Gonzalez, Jr. (DELIVERED VIA E-MAIL)
          Thomas A. Wilder (DELIVERED VIA E-MAIL)